Title: To James Madison from Tench Coxe, 8 June 1806
From: Coxe, Tench
To: Madison, James



Sir
June 8, 1806.

I find myself greatly impressed with the idea of the recent inroad of G. Britain upon neutral rights.  If a whig Administration treats us & neutrals in general thus, we are to expect nothing from a change of men in their Administration.  If we submit to this measure it is to be presumed that something equally extravagant will follow from the other side.  The example of outrage tolerated from one side begets occasion & disposition for like or countervaling outrage on the other side.  I speak in reference to the two belligerents.  France and her associates may say, "If you suffer England to shut up the ports of Europe to you we will shut-up to you the means and avenues of commerce with the British Dominions.
1 They may stop remittances from the continent to England, as England did from thence to France.
2 They may let loose the navy, privateers & pickeroons of France, Spain, Italy their Islands &c. on our commerce with the British Dominions, including vessels & goods insured in G Britain.
3 They may refuse us to touch at the Isle of France &c in our way to & from British India.
4. They may make our patient sufferance of so palpable and injurious a wrong the plea for some extravagant demand of withholding intercourse with England, &c &ca.
However excessive and inadmissable such things may be, it must be a great excitement to measures of that extremity that we endure the monstrous attempt of Britain to treat all Europe as in a state of Blockade to the exclusion of our legitimate neutral supplies to France & its connexions.
Influenced by these and other considerations, I have troubled you with some remarks before & now give you the further trouble of another communication.  The perusal may be of some use.  If it seems best to let it go further you will let it proceed under such correction as may appear prudent.  My opinion is that the trade we can Secure by war or a naval armament will not pay for such an armament, much less for a war.  Wise legislation is our grand battery, and I think we may devise provisions of law, which will do us good, in various forms & to a great extent.  The bearings of such laws upon our revenue & public credit are the only difficulty.  For example the exclusion of foreign spirits and beer and nearly all foreign woolens, or placing them at high duties would occasion our grain to be used for making various drinks, and our cotton to be manufactured abroad & at home into substitutes for woolens excluded.  Thus our grain and cotton growers would be saved from the ruinous fall of prices which the universal blockade may occasion.  The new fears in England about the stoppage of Provisions from the continent have occasioned all our wheat, flour and rice to be in great demand.  Prices are liberal and sales here prompt.  It is on cotton & Tobacco that apprehensions arise, at present.  I respectfully press upon your consideration every effort which will exempt the holders of these whether merchants or planters from the injuries of a general Blockade.  To them may be added the holders of foreign groceries: Sugars, coffee, pimento, pepper, indigo &ca.
I am perfectly satisfied, that the late measure is so unsupported by law, that the Ministry will have to ask an act of indemnity, as they did on a former occasion.  But I cannot see how it is possible for the Judges to condemn neutrals for infracting such a wild and illegitimate Blockade.  With great respect, I have the honor to be Yr. Mo. obt. Servant,

T. C.

